DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-6 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akimoto et al. (7,793,610).
In reference to claim 3, Akimoto et al. teaches a substrate processing apparatus comprising a substrate rotating unit, 1, configured to hold and rotate a substrate, (col. 3, lines 38-40), a gas-liquid separator, 3,6, provided so as to surround an outer circumference of the substrate rotating unit and configured to separate gas and liquid droplets, (col. 3, lines 18-49) and an exhaust route, (see marked fig), provided so as to surround an outer circumference of the gas-liquid separator and configured to exhaust the gas separated by the gas-liquid separator, (col. 7, lines 42-50), wherein the gas-liquid separator has a gas-liguid separating plate extending downward so as to separate the substrate rotating unit and an entrance of the exhaust route, (see marked fig.), wherein the gas-liquid separating plate has a tapered surface formed on a leading end, (see marked figure B).
In reference to claim 4, wherein the tapered surface is provided on a surface of
the gas-liquid separating plate on a side of the exhaust route, (fig. 7 and marked fig. B).
In reference to claim 5, wherein a lower end of the gas-liquid separating plate is provided at a position lower than a lower end of the entrance of the exhaust route or a position that is flush with the lower end of the entrance of the exhaust route, (see marked fig.).
In reference to claim 6, further comprising a lower cup receiving the liguid droplets below the substrate, 41’.
In reference to claim 19, further comprising a connection route connected to a downstream side of the exhaust route, wherein a cross-sectional area of the connection route is larger than a cross-sectional area of the exhaust route, (see marked fig.)
In reference to claim 20, wherein the exhaust route extends vertically from the entrance, (fig. 7).
In reference to claim 21, comprising a recovery unit, 43,44, including the gas-liquid separator and the exhaust route and configured to recover the liquid droplets spattering from the substrate, (col. 5, lines 51-58), and an exhaust duct, 46, connected to an exhaust port, 45, formed on a downstream side of the exhaust route in the recovery unit, (col. 5, line 64-col. 6, line 4).


    PNG
    media_image1.png
    779
    829
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    760
    970
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6,8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto et al.
Akimoto et al. teaches all the limitations of the claims except for the lower cup having a chamfered part below the substrate.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Akimoto et al. with the lower cup having a chamfered part below the substrate, as a matter of obvious design choice. 

Allowable Subject Matter
Claims 16-18 are allowed.

Response to Arguments
Applicant's arguments filed 1/28/22 have been fully considered but they are not persuasive.
The Applicant argues that the eaves portion, 51, of Akimoto does not have a tapered surface formed on a leading end, and that the lower end of the eaves portion, 51, is not the leading end, but the rear end.  The Applicant also argues that the eaves portion, 51, and the drain cup 41’ is not an entrance of the exhaust route, and that the entrance of the exhaust is 42b’ as shown in fig. 7.
The Examiner disagrees.  The Examiner notes the added marked fig. B.  The eaves portion, 51, acutally teaches a tapered portion on both the leading and a lower end, as shown in the newly added fig.  So which ever end you chose as the leading end, it is tapered, and given this reasoning even if one considers the entrance to the exhaust to be 42b’, then the Akimoto still reads on these limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        May 2, 2022


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723